Citation Nr: 0702822	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  99-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hernia operation.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to August 
1970 and from May 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1999 and October 1999 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for 
residuals of a hernia condition and an acquired psychiatric 
disorder, to include PTSD. 

In a September 2006 statement, the veteran, through his 
representative, appears to have applied to reopen his claim 
of service connection for a stomach condition that was denied 
in an August 1983 rating decision.  The Board refers this 
matter to the RO for appropriate action.     

The claim for residuals of a hernia operation is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.   


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy while 
on active duty.

2.  The stressors on which the diagnosis of PTSD was based 
are not related to service.    

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
stressor that occurred in service.      

4.  The veteran does not have a psychiatric disorder that is 
causally or etiologically related to service.  


CONCLUSION OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002);    38 
C.F.R. § 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  Service connection may also be 
established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Pyschoses are a chronic disease with a presumptive period of 
one year.  38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski,          3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases, including psychoses, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.    38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown,        7 
Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski,        1 
Vet. App. 190, 192 (1991). 

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, as a result of the 
stresses of active service.   

The veteran's service personnel records list his military 
occupational specialty as supply clerk, and show that he 
received the National Defense Service Medal and the Armed 
Forces Expeditionary Medal.  These awards indicate service 
but do not necessarily denote combat.  Although the veteran 
alleges that he served in Vietnam, his service personnel 
records demonstrate service only in Korea.  The veteran does 
not allege combat exposure during service, and denied a 
history of combat exposure during a July 2006 treatment 
session at the Albany VA medical center.  As the veteran does 
not have a confirmed history of engaging in combat with the 
enemy during service, his PTSD stressors must be verified.  

The veteran's service medical records are negative for any 
treatment of psychiatric disorders, including PTSD, during 
service.  His March 1972 entrance examination found him to be 
qualified for enlistment but did note dermal evidence of 
prior drug use on the veteran's left arm.  The veteran's 
substance abuse, however, was determined to be resolved, and 
he was found fit for service.  In August 1973, the veteran 
was referred for a psychiatric evaluation for possible drug 
abuse.  The physician diagnosed the veteran as having a 
personality disorder with improper use of drugs, impulsivity, 
and dissocial behavior.  No other psychiatric disorder was 
diagnosed.  As no psychiatric disorder aside from a 
personality disorder, for which service connection may not be 
granted, see 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006), was 
found on examination at separation, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
psychiatric disorder.  38 C.F.R. § 3.303(b).  With regard to 
the continuity of post-service symptomatology, the first 
post-service clinical evidence of record of a psychiatric 
disorder relates to treatment for substance abuse.  This 
evidence shows that the veteran has had a series of 
psychiatric hospitalizations from approximately late 1998 to 
July 1999 for substance abuse and overdoses.  The veteran 
also reported a history of undergoing substance abuse 
rehabilitation in the 1980s.  The veteran has not alleged 
that his substance abuse is related to service.  However, a 
claim for service connection for substance abuse cannot 
succeed because Congress has specifically provided that no 
compensation shall be paid if the disability is the result of 
abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002).

At a January 1996 mental status examination with a clinical 
psychologist, the veteran complained of anxiety attacks, 
insomnia, depression, and flashbacks related to a police 
incident.  However, no actual diagnosis of any anxiety 
disorder was made.  The only psychiatric diagnosis made at 
that time was of a depressive disorder.  In April 1997, the 
Social Security Administration (SSA) granted the veteran 
disability benefits for severe major depression.  The SSA 
found that the veteran's low self-esteem and feelings of 
worthlessness and poor concentration resulted from the police 
incident.          

In an August 1999 Albany VA medical center report, the 
veteran described having a traumatic experience in 1992 
related to a police incident where he was sitting in a parked 
car and mistaken for a man wanted for murder.  Police cars 
surrounded the veteran, multiple guns were pointed at his 
head, and he was handcuffed and threatened with death.  The 
veteran was then questioned for two hours at the police 
station before being released once his identity was verified.  
The veteran complained of suffering from flashbacks, 
nightmares, night sweats, exaggerated startle responses, 
irritability, and argumentativeness without combativeness.  
He noted that these symptoms stemmed from the 1992 police 
incident.  The veteran was diagnosed with depressive 
disorder, not otherwise specified, substance abuse, in 
remission, and rule out PTSD.  The Central New York 
Psychiatric Center later diagnosed these symptoms as PTSD in 
June 2001.         
         
The Board notes that there is a September 1999 letter from 
the veteran's psychiatrist at the Albany VA medical center 
regarding the veteran's March 1972 personality disorder 
diagnosis.  The letter states that the symptoms of PTSD can 
be mistaken for a personality disorder, thus leading to a 
diagnosis of a personality disorder when the actual ailment 
is PTSD.  The veteran is offering this letter as evidence of 
a potential link between his current PTSD symptoms and the 
diagnosis of a personality disorder in service.  

While the veteran was diagnosed with a personality disorder 
prior to his separation from service, a personality disorder 
is not recognized as a disability for which VA compensation 
may be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).  
As personality disorders are specifically excluded as a 
disease or injury for which service connection may be 
granted, the veteran's claim for service connection for a 
psychiatric disorder is not warranted on the basis of that 
diagnosis.  

With regard to whether the veteran is entitled to service 
connection for the depression or PTSD with which he has been 
diagnosed, the Board finds that he is not.  

There is no evidence of record that demonstrates that any 
psychosis manifested to a compensable degree within one year 
following the veteran's separation from service.

The first post-service clinical evidence of a depression 
disorder is not dated until 23 years after the veteran's 
separation from service, and the first post-service clinical 
evidence of PTSD is not dated until 26 years after separation 
from service.  In view of the lengthy period without 
treatment for these disorders, there is no evidence of a 
continuity of treatment, and this weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich, 104 F. 3d at 1332; Rabideau, 
2 Vet. App. at 143.  The September 1999 letter from the 
veteran's psychiatrist is not probative in determining a 
positive nexus between the veteran's current PTSD symptoms 
and service because the veteran has not related his PTSD to 
any in-service stressors.  In a May 2001 letter, the RO 
requested that the veteran provide the VA with any in-service 
stressors that caused his current PTSD condition.  However, 
the veteran has not responded to the RO's request for in-
service stressors.  The duty to assist is not a "one-way 
street."  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran has information about relevant evidence, he 
must cooperate with the VA in obtaining that evidence.  While 
the Board acknowledges that the veteran in this case has been 
diagnosed with both depression and PTSD, those diagnoses were 
related to the 1992 police incident, rather than in relation 
to an in-service stressor.  The Board is sympathetic to the 
veteran's assertion that his disorders have affected his life 
in so many ways.  However, because his diagnoses of PTSD and 
depression were not based upon a service-related event, and 
there is otherwise no probative evidence relating either of 
these disorders to service, service connection for PTSD or 
depression is not warranted.  
   
The Board has considered the veteran's claims that he has a 
psychiatric disorder, to include PTSD, related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001 and November 
2003; a rating decision in October 1999; and a statement of 
the case in October 1999.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


REMAND

With regard to the claim for service connection for residuals 
of a hernia operation, additional development is needed.  It 
appears additional service medical records are outstanding.  
The veteran claims that he underwent surgical repair of a 
hernia and was hospitalized while at the Marine Corps Recruit 
Depot (MCRD) of Parris Island, South Carolina, during his 
period of service from June 1970 to August 1970.  VA 
treatment records should be obtained, if available.
  
While VA attempted to obtain the veteran's service medical 
records for his June 1970 to August 1970 period of service in 
February 2000, it appears that the records were requested 
from the United States Army, which is the wrong branch of 
service.  In December 2001, the RO made another request to 
the National Personnel Records Center (NPRC) to obtain these 
records from the United States Marine Corps.  However, the 
NPRC gave no response.  Because information sufficient to 
allow for a search of these records is available, and these 
records may be useful in deciding the veteran's claim, 
another attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2) (2005); Bell, 2 Vet. App. 611 (1992).     

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center (NPRC) furnish all 
available medical and dental records 
for the veteran's service in the United 
States Marine Corps, for the period of 
June 1970 to August 1970.  If any of 
the records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain 
medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for 
residuals of a hernia operation.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


